ORDER
On limited remand pursuant to United States v. Paladino, 401 F.3d 471 (7th Cir. *6212005), the district court responded that it would have imposed the same sentence had it known the guidelines were not mandatory. Thomas’s 24-month sentence is in the middle of a properly calculated guideline range and is therefore presumptively reasonable. See United States. v. Mykytiuk, 415 F.3d 606, 608 (7th Cir.2005). And because Thomas declined our invitation to file memoranda concerning the district court’s response, she failed to rebut this presumption. Nothing in the record suggests this sentence is unreasonable, thus, we AFFIRM the judgment.